Case: 12-1664 D0cument:1l Page:l Fi|ed:10/05/2012

NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE GERALD M. BENSON

2012-1663
(Seria1 No. 09/515,978)

Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.

IN RE KENNETH L. SMITH

2012-1664
(Serial No. 11/O61,327)

Appeal from the United States Patent and Trademark
OfHce, Patent Trial and Appeal Board.

ON MOTION

ORDER

Case: 12-1664 Document: 11 Page:2 Fi|ed:10/05/2012

IN RE GER.ALD BENSON 2

Upon consideration of Gerald M. Benson and Kenneth
L. Smith’s unopposed motion to consolidate appeal 2012-
1663 with appeal 2012-1664,

I'r Is ORDERED THAT:

(1) The motion to consolidate the appeals is granted
to the extent that consolidated briefs shall be filed. The
cases will be treated as companion cases to be argued
consecutively before the same merits panel.

(2) The revised official caption is reflected above.

FOR THE COURT

/s/ J an Horbaly
J an Horbaly

Clerk
s26